Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered.  Applicant has amended claim 1 to include that the deep contact structure “penetrates into and through “ the isolation structure… and through the second dielectric layer.  Applicant has similarly amended claim 8 and claim 21.  Applicant’s arguments are primarily dependent upon Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrish et al (US 2019/0296142 A1)(“Ebrish”).
Ebrish discloses  a FinFET as Ebrish discloses fin field effect transistors (fin FETs), for example VTFET and LDVTFET (para. 0005), including
An isolation structure over a substrate, as Ebrish discloses gap fill dielectric 2402 (para. 0104 and Fig. 24)
A gate over the isolation, as Ebrish discloses gates 2302 over the isolation (Fig. 24 and para. 0101and 0104 and Fig. 24)
A first dielectric over the isolation adjacent the gate, as Ebrish discloses gates 2302 over the isolation (Fig. 24 and para. 0101and 0104 and Fig. 24)
S/D contact in the first dielectric, as Ebrish discloses S/D 2102 (Fig. 24 and para. 0099)
A deep contact through the dielectric adjacent the S/D contact, as Ebrish discloses deep contact to the S/D region in the LEVTFRT region which is the device on the right of Fig. 24 and as indicated in Fig. 11.
The deep contact penetrates into and through the isolation, the isolation is lower than a bottom of the gate and the surface pf the S/D contact is higher than a bottom of the deep contact, as shown in Fig. 24, the isolation 2202 in the LEVTFET is below the gate and the surface of the S/D contact which were identified in the discussion above, gate conductors 704 (para. 0056 and Fig. 10) and also shown in Fig. 23 and Fig. 24,  2304 (para. 0101 and Fig. 23) and 
A second dielectric layer over the first dielectric, the deep contact 1010 in Fig. 10  penetrates into and through the second dielectric 802 ,  and the deep contact penetrates also through the second dielectric.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrish et al (US 2019/0296142 A1)(“Ebrish”) as applied to claim 1 above, and further in view of Cheng et al (US 2016/0380002 A1)(“Cheng”).
Ebrish discloses the limitations of claim 1 as stated above.  Ebrish is silent with respect to silicide.
Cheng, in the same field of endeavor of contact of fins (Abstract), discloses that contact to the substrate of fins of FinFETs are made through silicide (para. 0048-0049 and Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Cheng with the method disclosed by Ebrish because Cheng discloses a material well known in the art for an intended purpose (MPEP 2144.07).
Re claim 4:  Ebrish discloses the deep contact area of the substrate 102 is a doped area 402 (para. 0048-0049 and Fig. 3 and Fig. 10).
Re claim 5:  The combination of Ebrish and Cheng discloses the S/D contact over the S/D structure as stated above in the rejection of claim 3, as Cheng discloses the FET is grounded through the contact structures (para. 0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cheng with the method disclosed by Ebrish because Cheng discloses that it is known in the art to ground the FET contact through the substrate.
Re claim 6:  Ebrish discloses a middle contact between the deep contact and the S/D contact, the bottom of the middle contact is higher than a bottom of the deep contact.  Ebrish discloses in Fig. 24 that the bottom of the middle contact 2414 is higher than that of the deep contact, as Ebrish discloses the middle contact is at 2406 through the layer 2404, and the deep contact is at the bottom portion of layer 2102 under the deep contact 2416 (para. 0106-0108 and Fig. 24).
Re claim 7:   The combination of Ebrish and Cheng discloses  the deep contact coupled to a ground.   Ebrish discloses the deep contact makes contact with the substrate through the bottom source and drains 2102 portions  shown in Fig. 24 which contacts the deep contact 2416.  Cheng discloses the deep contact 24D makes contact with the substrate through the layer 14F (Fig. 3A and para. 0030) and the deep contact is grounded to the substrate through the contact structure (para. 0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Cheng with the method and device disclosed by Ebrish because Cheng discloses an arrangement well known in the art, that is a contact grounded through the substrate.

 
Claim(s) 8-10, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrish et al (US 2019/0296142 A1)(“Ebrish”) in view of Cheng et al (US 2016/0380002 A1)(“Cheng”).
Ebrish discloses  a FinFET as Ebrish discloses fin field effect transistors (fin FETs), for example VTFET and LDVTFET (para. 0005), which is a disclosure of a first and a second region, the first region including the FinFET at the left of Fig. 24 and the second including the second FinFET of Fig. 24, including
An isolation structure over a substrate, as Ebrish discloses gap fill dielectric 2402 (para. 0104 and Fig. 24)
A gate over the isolation, as Ebrish discloses gates 2302 over the isolation (Fig. 24 and para. 0101and 0104 and Fig. 24)
A first dielectric over the isolation adjacent the gate, as Ebrish discloses gates 2302 over the isolation (Fig. 24 and para. 0101and 0104 and Fig. 24)
S/D contact in the first dielectric, as Ebrish discloses S/D 2102 (Fig. 24 and para. 0099)
A deep contact through the dielectric adjacent the S/D contact, as Ebrish discloses deep contact to the S/D region in the LEVTFRT region which is the device on the right of Fig. 24 and as indicated in Fig. 11.
The deep contact penetrates into and through the isolation, the isolation is lower than a bottom of the gate and the surface pf the S/D contact is higher than a bottom of the deep contact, as shown in Fig. 24, the isolation 2202 in the LEVTFET is below the gate and the surface of the S/D contact which were identified in the discussion above, gate conductors 704 (para. 0056 and Fig. 10) and also shown in Fig. 23 and Fig. 24,  2304 (para. 0101 and Fig. 23) and 
A second dielectric layer over the first dielectric, the deep contact 1010 in Fig. 10  penetrates into and through the second dielectric 802 ,  and the deep contact penetrates also through the second dielectric.
 The combination of Ebrish and Cheng discloses the S/D contact over the S/D structure as stated above in the rejection of claim 3, as Cheng discloses the FET is grounded through the contact structures (para. 0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cheng with the method disclosed by Ebrish because Cheng discloses that it is known in the art to ground the FET contact through the substrate.
Re claim 9:  Ebrish in view of Cheng discloses that contact to the substrate of fins of FinFETs are made through silicide (para. 0048-0049 and Fig. 3A), as Cheng discloses contact to the substrate of fins of FinFETs are made through silicide (para. 0048-0049 and Fig. 3A).
Although Cheng does not explicitly disclose direct contact, the comprising language of the claim (MPEP 2111.04(I)) is open-ended language (MPEP 2163(II)A(I)), and therefore there may be an additional layer such as an insulation or dielectric layer between the material of the contact and of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Cheng with the method disclosed by Ebrish because Cheng discloses a material well known in the art for an intended purpose (MPEP 2144.07).
Re claim 10:  Ebrish discloses the deep contact area of the substrate 102 is a doped area 402 (para. 0048-0049 and Fig. 3 and Fig. 10).
Re claim 12:  Ebrish discloses a middle contact between the deep contact and the S/D contact, the bottom of the middle contact is higher than a bottom of the deep contact.  Ebrish discloses in Fig. 24 that the bottom of the middle contact 2414 is higher than that of the deep contact, as Ebrish discloses the middle contact is at 2406 through the layer 2404, and the deep contact is at the bottom portion of layer 2102 under the deep contact 2416 (para. 0106-0108 and Fig. 24).
Re claim 14:  Ebrish discloses doped region 402 below middle contact 1008 (para  0053. and Fig. 10), as Ebrish discloses the region 402 to be source/ drain regions (para. 0053).
Re claim 15:  Ebrish discloses layer 804 which is a material such as SiN or SiCN (para. 0061), shown in Fig. 8 and Fig. 9, acts as an etch stop layer, as Fig. 9 shows the etching of layer 902 which is on layer 804.
Re claim 16:   The combination of Ebrish and Cheng discloses  the deep contact coupled to a ground.   Ebrish discloses the deep contact makes contact with the substrate through the bottom source and drains 2102 portions  shown in Fig. 24 which contacts the deep contact 2416.  Cheng discloses the deep contact 24D makes contact with the substrate through the layer 14F (Fig. 3A and para. 0030) and the deep contact is grounded to the substrate through the contact structure (para. 0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Cheng with the method and device disclosed by Ebrish because Cheng discloses an arrangement well known in the art, that is a contact grounded through the substrate.


Claim(s) 21-22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrish et al (US 2019/0296142 A1)(“Ebrish”).
Ebrish discloses  a FinFET as Ebrish discloses fin field effect transistors (fin FETs), for example VTFET and LDVTFET (para. 0005), including
An isolation structure over a substrate, as Ebrish discloses gap fill dielectric 2402 (para. 0104 and Fig. 24)
A gate over the isolation, as Ebrish discloses gates 2302 over the isolation (Fig. 24 and para. 0101and 0104 and Fig. 24)
A first dielectric over the isolation adjacent the gate, as Ebrish discloses gates 2302 over the isolation (Fig. 24 and para. 0101and 0104 and Fig. 24)
S/D contact in the first dielectric, as Ebrish discloses S/D 2102 (Fig. 24 and para. 0099)
A deep contact through the dielectric adjacent the S/D contact, as Ebrish discloses deep contact to the S/D region in the LEVTFRT region which is the device on the right of Fig. 24 and as indicated in Fig. 11.
The deep contact penetrates into and through the isolation, the isolation is lower than a bottom of the gate and the surface pf the S/D contact is higher than a bottom of the deep contact, as shown in Fig. 24, the isolation 2202 in the LEVTFET is below the gate and the surface of the S/D contact which were identified in the discussion above, gate conductors 704 (para. 0056 and Fig. 10) and also shown in Fig. 23 and Fig. 24,  2304 (para. 0101 and Fig. 23) and 
A second dielectric layer over the first dielectric, the deep contact 1010 in Fig. 10  penetrates into and through the second dielectric 802 ,  and the deep contact penetrates also through the second dielectric.
Re claim 22:  Ebrish discloses a middle contact between the deep contact and the S/D contact, the bottom of the middle contact is higher than a bottom of the deep contact.  Ebrish discloses in Fig. 24 that the bottom of the middle contact 2414 is higher than that of the deep contact, as Ebrish discloses the middle contact is at 2406 through the layer 2404, and the deep contact is at the bottom portion of layer 2102 under the deep contact 2416 (para. 0106-0108 and Fig. 24).


Re claim 28:   The combination of Ebrish and Cheng discloses  the deep contact coupled to a ground.   Ebrish discloses the deep contact makes contact with the substrate through the bottom source and drains 2102 portions  shown in Fig. 24 which contacts the deep contact 2416.  Cheng discloses the deep contact 24D makes contact with the substrate through the layer 14F (Fig. 3A and para. 0030) and the deep contact is grounded to the substrate through the contact structure (para. 0067), which is a disclosure that the metal silicide is lower than a top surface of the isolation structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Cheng with the method and device disclosed by Ebrish because Cheng discloses an arrangement well known in the art, that is a contact grounded through the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895